    Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 1 of 7



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


WILLIE MOORE AND MARTHA MOORE,        *
                                      *
     Plaintiffs,                      *
                                      *
     v.                               *        CV 120-132
                                      *
BRANDON CRAWFORD; COWBOY USA          *
EXPEDITED SERVICES, LLC;              *
EMPLOYERS MUTUAL CASUALTY             *
COMPANY; and JOHN DOES 1-10,          *
                                      *
     Defendants.                      *



                                  O R D E R


     Presently before the Court is Defendants Brandon Crawford,

Cowboy USA Expedited Services, LLC (“Cowboy USA”), and Employers

Mutual Casualty Company’s motion to dismiss Plaintiffs’ claim for

punitive damages and their claim for attorney’s fees and litigation

expenses under O.C.G.A. §§ 13-6-11 and 9-15-14.

     The lawsuit arises out of an accident in which a tractor-

trailer truck driven by Defendant Crawford rear-ended Plaintiffs

Willie    Moore   and   Martha   Moore’s   vehicle   on   Interstate   20   in

McDuffie County, Georgia, resulting in a “violent collision.”

(Compl., Doc. No. 1, ¶¶ 8-10.)         Plaintiffs allege that Defendant

Crawford was negligent and breached his duty of care by failing to

maintain control of his motor vehicle; failing to use due care
       Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 2 of 7



while operating his motor vehicle; failing to drive his vehicle at

a reasonable and prudent speed; failing to remain alert; driving

too fast for conditions; failing to exercise ordinary care in the

control,     speed,   and    movements    of     his    vehicle;     following   too

closely; and driving while distracted.                 (Id. ¶ 11.)    With respect

to Defendant Crawford’s employer, Defendant Cowboy USA, Plaintiffs

allege    that   it   is    responsible       under    respondeat     superior   and

directly through its negligent hiring, retention, and supervision

of Defendant Crawford.        (Id. ¶¶ 15, 17.)          Finally, Plaintiffs have

filed a direct action suit against Cowboy USA’s insurance company,

Defendant Employers Mutual Casualty Company.                  (Id. ¶¶ 18-21.)

       As it pertains to their punitive damages claim (Count V of

the Complaint), Plaintiffs allege that “[t]here are aggravating

circumstances present in this case” and that Defendants Crawford

and Cowboy USA acted with “a willful and wanton disregard for the

safety of others” and acted “recklessly, willfully, and wantonly

and demonstrated a conscious and reckless disregard for the safety

of the public, including the plaintiffs.”                (Id. ¶ 22.)     Defendants

move to dismiss Plaintiffs’ punitive damages claim, contending

that     Plaintiffs    have    not   satisfied          the   pleading    standard

articulated in Twombly 1 and Iqbal. 2            Plaintiffs respond that the




1   Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

2   Ashcroft v. Iqbal, 556 U.S. 662 (2009).

                                          2
      Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 3 of 7



Complaint, when read as a whole, includes sufficient allegations

to state a claim for punitive damages.

      Finally, Plaintiffs assert a claim for attorney’s fees and

litigation expenses (Count VI of the Complaint), citing O.C.G.A.

§§ 13-6-11 and 9-15-14.      Plaintiffs, however, have withdrawn this

claim in response to Defendants’ motion to dismiss.            (Pl.’s Mem.

in Resp., Doc. No. 14, at 1, 6.)



                             I.    LEGAL STANDARD

      A well-pleaded complaint requires only “a short and plain

statement of the claim showing that the pleader is entitled to

relief.”     Fed. R. Civ. P. 8(a)(2).        The complaint must provide

“more than labels and conclusions, and a formulaic recitation of

the elements of the cause of action will not do.”             Twombly, 550

U.S. at 555.     “Factual allegations must be enough to raise a right

to relief above a speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful).”

Id.     (cited sources omitted).          Thus, “[t]o survive a motion

dismiss,    a   complaint   must   contain   sufficient   factual   matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’”     Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

570).    “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that




                                      3
    Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 4 of 7



a defendant has acted unlawfully.”        Id. (quoted Twombly, 550 U.S.

at 570).



                             II.    DISCUSSION

     Defendants   argue      that   the   allegations     in     support   of

Plaintiffs’   claim    for    punitive    damages   are        simply   legal

conclusions and as such do not satisfy the Twombly and Iqbal

pleading standard.    In Georgia, punitive damages may be awarded in

tort actions “in which it is proven by clear and convincing

evidence that the defendant’s actions showed willful misconduct,

malice, fraud, wantonness, oppression, or that entire want of care

which would raise the presumption of conscious indifference to

consequences.”    O.C.G.A. § 51-12-5.1(b).       Further, “negligence,

even gross negligence, is inadequate to support a punitive damages

award.”    Lindsey v. Clinch Cnty. Glass, 718 S.E.2d 806 (Ga. Ct.

App. 2011).

     Entitlement to punitive damages focuses on the conduct of the

tortfeasor, i.e., what “defendant’s actions” show.              See O.C.G.A.

§ 51-12-5.1(b).   In this case, Plaintiffs contend that the factual

allegations regarding Defendant Crawford’s conduct (that he drove

too fast, that he was not alert, that he was following too closely,

that he was driving while distracted, etc.) may prove, through

discovery, to be of such a reckless character that punitive damages




                                      4
    Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 5 of 7



are warranted. 3    The Court agrees that in viewing the Complaint in

its entirety, it includes sufficient allegations to survive the

motion to dismiss.          Assuming that the factual allegations of

Defendant Crawford’s wrongful conduct are true – as the Court must

at this stage – it is plausible to infer that Defendant Crawford

acted with wanton disregard for the safety of others and that his

reckless behavior caused the accident.

     With    respect   to    Plaintiffs’      claim   for   punitive     damages

against   Defendant    Cowboy   USA,       however,   the   Court   is   not   so

persuaded.     In    addition   to     the    respondeat    superior     claims,

Plaintiffs contend that Defendant Cowboy USA was negligent in




3  Plaintiffs point out that they already possess additional facts
not in the Complaint that would tend to show entitlement to
punitive damages. (See Pls.’ Resp. in Opp’n, Doc. 14, at 4.) For
instance, Plaintiffs claim they can show Defendant Crawford never
applied his brakes before or immediately after the crash; that the
tractor-trailer truck had defective brakes; and that the tractor-
trailer truck had an audible air leak in its air brakes. (Id.)

     The Court cannot consider these factual allegations outside
of the pleadings in determining whether the Complaint sufficiently
states a claim for punitive damages.         Moreover, while the
“additional” allegations involving Defendant Crawford’s failure to
brake may pertain to Defendant Crawford’s conduct while driving,
there are no allegations in the Complaint against any Defendant
involving defective brakes.      In particular, with respect to
Defendant Cowboy USA, Plaintiffs only allege that it is directly
liable for negligently hiring, retaining and supervising Defendant
Crawford; there are no allegations of liability for the provision
of a defective tractor-trailer truck.        Accordingly, as the
Complaint now stands, whether the brakes on the tractor-trailer
truck were defective in any way does not appear relevant to the
alleged conduct at issue in the case.


                                       5
      Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 6 of 7



hiring,      retaining,              and     supervising          Defendant       Crawford.

Specifically, Plaintiffs only allege that Defendant Cowboy USA

owed a duty “to hire, retain and supervise employees and agents

who are competent and/or suited for the particular employment for

which they were hired” and that Defendant Cowboy USA breached that

duty.      (Compl. ¶¶ 16 & 17.)              There are no factual allegations in

these      two    paragraphs          or     anywhere        else   in    the    Complaint

demonstrating or allowing for the possibility of demonstrating

that Cowboy USA’s conduct in hiring, retaining or supervising

Defendant Crawford was malicious, wanton, or reckless.                           In short,

Plaintiffs have not alleged a plausible inference for entitlement

to punitive damages as it relates to their direct claim against

Defendant        Cowboy        USA    for        negligent    hiring,     retaining    and

supervising Defendant Crawford.



                                      III.       CONCLUSION

      Upon the foregoing, Defendants’ motion to dismiss (doc. no.

10)   is    GRANTED       IN    PART       and    DENIED     IN   PART.    Particularly,

Plaintiffs’ claim for attorney’s fees and litigation expenses

(Count VI) and Plaintiffs’ claim for punitive damages against

Defendant Cowboy USA as it relates to the claim of negligent

hiring, retention and supervision are dismissed.                                Plaintiffs’

claim for punitive damages may stand as it relates to the conduct

of Defendant Crawford in causing the motor vehicle accident (as

                                                  6
    Case 1:20-cv-00132-DHB-BKE Document 26 Filed 01/04/21 Page 7 of 7



well as the respondeat superior claim against Defendant Cowboy

USA, see Johnson v. Allen, 613 S.E.2d 657, 663 (Ga. Ct. App.) (“In

general,    an   employer’s   respondeat    superior   liability   includes

liability for punitive damages if the employee’s wrongful conduct

was sufficient to permit such damages.”)).

        ORDER ENTERED at Augusta, Georgia, this 4th day of January,

2021.




                                           ____________________________
                                           UNITED STATES DISTRICT JUDGE




                                     7
